Mr. Justice Harker delivered the opinion oe the Court. Appellant sued to recover the fees and emoluments of the office of town collector, which he was deprived of by the refusal of appellee, as supervisor of the town, to approve his bond. Appellee pleaded in bar that after appellant was elected collector and before the tender of his bond to him for approval, he was appointed postmaster at Granville, Illinois; that he qualified as such postmaster, received his commission from the government of the United States, entered upon the discharge of the duties of such office, and that the emoluments of it exceeded the sum of $300. The court held the plea good and we think properly. The latter part of Sec. 3, Art. IV of our State Constitution reads: “Uor shall any person holding any office of honor or profit under any foreign government, or under the government of the United States (except postmaster whose annual compensation does not exceed the sum of $300), hold any office of honor or profit under the authority of this State.” It is averred in the plea that the compensation of the postmaster at Granville is $335. The office of town collector is an office of profit, and is under the authority of the State. It is unnecessary for us to discuss in this opinion the compatibility or the incompatibility of the two offices. It is sufficient for us to say that the constitutional inhibition exists. What was the effect of appellant’s acceptance of the office of postmaster before executing and tendering for approval his bond to appellee \ Clearly the forfeiture and vacation of his office as town collector. To formally tender his resignation or be ousted by legal proceeding, was not necessary. Counsel urge with great vigor that appellee assumed to himself power that did not belong to him, i. e., to decide that appellant was not entitled to exercise the functions of the office, and that quo warranto was the only mode by which appellant’s right could be tested. There is no question as to the personal eligibility of appellant to the office or his election to it. Until the time that he accepted the position of postmaster, he was the legally elected collector for the town of Granville, although he had not entered upon the discharge of his duties; but we hold that by accepting the office of postmaster he in effect resigned the office of collector. A person holding an office which he may relinquish voluntarily, vacates it when he accepts another which is incompatible with it or which he is prohibited by law from holding in connection with it. Beach on Public Corporations, Sec. 197; Throop on Public Office, Secs. 31 and 417; People ex rel. v. Hanifan, 96 Ill. 420; Stubbs v. Lee, 64 Maine, 195. Judgment affirmed.